IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                            No. 97-30299
                          Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

DEWAYNE D. WILLIAMS,

                                           Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                      USDC No. 96-CR-106-A-M1
                        - - - - - - - - - -
                         December 16, 1997
Before WISDOM, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Dewayne D. Williams pleaded guilty to conspiracy to commit

bank robbery and four counts of armed bank robbery.     The district

court sentenced Williams to terms of imprisonment of 60 months on

the conspiracy count and 168 months on each of the bank robbery

charges, all terms to run concurrently.      The district court also

ordered Williams to pay restitution and a special assessment of

$500.    Williams appeals his sentence.   He argues that the




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-30299
                                 -2-

district court clearly erred at sentencing by increasing his

offense level for his leadership role in the offense.2

     We have reviewed the record, including the statements and

transcripts introduced at the sentencing hearing, and the briefs

of the parties, and find that the district court did not clearly

err in making the adjustment for Williams’ leadership role in the

conspiracy.    There was reliable evidence in the record reflecting

that Williams recruited the participants in the conspiracy and

directed them to carry out the bank robberies in a specific

manner.   Williams supplied weapons, disguises, and get-away

vehicles, and he selected the banks to rob.   The record supports

the finding that Williams was an organizer or leader of the

conspiracy.3   The record also shows that five individuals were

involved.

     The judgment is AFFIRMED.




     2
          The district court’s finding that Williams was the
leader of the conspiracy is a finding of fact that we review for
clear error. United States v. Ronning, 47 F.3d 710, 711 (5th
Cir. 1995).
     3
          See U.S.S.G. § 3B1.1(a); United States v. Gadison, 8
F.3d 186, 196 (5th Cir. 1993).